Citation Nr: 1730345	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  11-23 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased evaluation for residuals of arthroscopic surgery of the left knee, currently rated as 10 percent disabling. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Brunot, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1988 to June 1992.
This appeal comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Veteran subsequently moved and the jurisdiction of this case transferred to the RO in Atlanta, Georgia. 

In May 2013, the Veteran filed a notice of disagreement (NOD) with a November 2012 rating decision from the RO in Atlanta, Georgia denying service connection for frostbite of the feet.  The Board remanded the case in February 2015 for the Agency of Original Jurisdiction (AOJ) to issue a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  SOCs were issued to the Veteran in May 2016 and September 2016.  The Veteran did not perfect his appeal by timely filing a Form 9 substantive appeal within 60 days of the SOC.  Accordingly, the Board finds the issue of service connection for frostbite of the feet is not before the Board. 

The issue of increased evaluation for residuals of arthroscopic surgery of the left knee was also remanded by the Board in February 2015 for additional development. 


FINDING OF FACT

The Veteran has slight instability of the left knee with painful limited flexion and arthritis confirmed by x-ray. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for a left knee disability pursuant to Diagnostic Code 5260 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2016).

2.  The criteria for a separate 10 percent rating for left knee instability pursuant to Diagnostic Code 5257 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2016). 

3.  The criteria for a separate 10 percent rating for removal of semilunar cartilage that is symptomatic pursuant to Diagnostic Code 5259 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5259 (2016). 
 

REASONS AND BASES FOR FINDING AND CONCLUSIONS

Upon receipt of a substantially complete VA application, VA must notify the claimant of any information, medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  VA's duty to notify was satisfied by a VCAA letter sent in July 2009.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Additionally, VA has a duty to assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In February 2015, the Board remanded the case to obtain additional private treatment records of the Veteran.  In accordance with the remand directives the Veteran's private treatment records were obtained; now the evidence of record includes the Veteran's Service Treatment Records (STRs), his VA treatment records, his private medical records, and his VA examinations.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  Thus, all relevant, identified, and available evidence has been obtained.  

The duty to assist also includes providing an examination when the record indicates a claim may have merit but there is insufficient evidence to decide the matter.  38 U.S.C.A. § 5103A (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Furthermore, once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran received VA examinations for his left knee disability in August 2009 and February 2014.  The Board finds the previous examinations were adequate.  

In February 2015, the Board remanded the case for a VA examination.  The Veteran received a VA examination for his left knee in July 2015 in accordance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds the July 2015 VA examination was adequate as the examiner reviewed the claims file.  Accordingly, the Board's duty to assist has been fulfilled.

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  When entitlement to compensation has already been established and an increased rating is at issue, the relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505, 509 (2007); see also 38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2016).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of evidence in light of the entirety of the record.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2016).  

There are two Diagnostic Codes for limitation of motion of the knee; they provide criteria for limitation of flexion and extension of the leg.  When a rating of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors.  Those factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  38 C.F.R. §§ 4.40, 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40 (2016); Johnston v. Brown, 10 Vet. App. 80 (1997). 

Under Diagnostic Code 5260, limitation of flexion of the leg, a noncompensable percent rating is warranted when flexion is limited to 60 degrees.  A 10 percent rating is warranted when flexion of the leg is limited to 45 degrees.  A 20 percent rating is warranted when flexion is limited to 30 degrees.  A 30 percent rating is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a (2016).  Normal flexion is 140 degrees.  38 C.F.R. § 4.71, Plate II (2016).  

Under Diagnostic Code 5261, limitation of extension of the leg, a noncompensable percent rating is warranted when extension is limited to 5 degrees.  A 10 percent rating is warranted when extension of the leg is limited to 10 degrees.  A 20 percent rating is warranted when extension is limited to 15 degrees.  A 30 percent rating is warranted when extension is limited to 20 degrees.  A 40 percent rating is warranted when extension is limited to 30 degrees.  A 50 percent rating is warranted when extension is limited to 50 degrees.  38 C.F.R. § 4.71a (2016).  Normal extension is 0 degrees.  38 C.F.R. § 4.71, Plate II (2016). 

The Veteran's range of motion was noted as normal at a VA examination in August 2009.  It was noted that the left knee was additionally limited by pain after repetitive testing but the additional limitation was not specified.  In an October 2009 statement, the Veteran stated that his range of motion had decreased greatly over the year.  The Veteran's decreased left knee flexion was documented in a February 2014 VA examination which stated his flexion was 135 degrees with pain beginning at 135 degrees.  After repetitive motion his flexion did not change and the examiner stated that there was no additional limitation of motion following repetitive testing.  At his most recent VA examination in July 2015 the Veteran's range of motion could not be tested because the Veteran could not bend his knee beyond 60 degrees.  The Board notes that in September 2009 an X-ray revealed the Veteran had mild arthritis in his left knee  

Accordingly, at worst the Veteran is unable to flex his knee beyond 60 degrees based on his July 2015 VA examination, which is more closely described by the criteria for a noncompensable rating.  The Board notes the Veteran's painful range of motion limitation is also combined with his diagnosis of arthritis.  The Board finds his range of motion does not meet a 10 percent rating, which requires a limitation of 45 degrees, and thus, the evidence of record does not support an increase to a 20 percent disability rating.  Consequently, the Board finds the Veteran's disability is appropriately rated at 10 percent under Diagnostic Code 5260 for painful limitation of flexion.  

Separate ratings are available for limitations of flexion and limitations of extension under Diagnostic Codes 5260 and 5261.  VAOPGCREC 9-2004 (2004).  In this case, the Veteran's extension has been consistently normal, at 0 degrees.  Although the Veteran reported knee pain, the medical evidence of record does not show limitation on extension.  Even considering the Veteran's pain, his extension is not more accurately described as being limited to 5 degrees, which is required for a noncompensable disability rating under Diagnostic Code 5261.  Thus, the Board finds a separate rating under Diagnostic Code 5261 is not applicable. 

It is clear from the Veteran's competent, credible description of his symptoms that there is limited motion and painful motion.  The provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to at least the minimum compensable evaluation for motion that is accompanied by pain.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  However, evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 38; see 38 C.F.R. § 4.40 (2016).

The medical evidence of record does not support a finding that the Veteran has functional loss in his left knee due to his disability such that a higher rating is more closely approximated.  His VA examinations, VA medical records, and private records noted that the Veteran's pain caused some functional impairment such as painful motion and less movement than normal.  The Veteran reported in several statements that his knee is worse with prolonged standing, sitting, or walking.  Furthermore, the Veteran noted that his range of motion has decreased so much that he now walks with a limp.  However, at the VA examinations in August 2009 and December 2014, the examiners noted the Veteran's left knee was not additionally limited by fatigue, weakness, lack of endurance, or incoordination.  

As previously noted, the Veteran's functional loss in the form of painful motion, weakness, stiffness, decreased endurance, and fatigability has been considered in the evaluation of his left knee disability.  The Board has also considered his reports of problems with prolonged standing, walking, or sitting.  However, even when considering these factors, the criteria for a 20 percent rating for limitation of flexion or a separate rating for limitation of extension are not more closely approximated.  Even when considering functional limitations due to pain and other factors identified in 38 C.F.R. §§ 4.40, 4.45, the Board finds that the Veteran's functional loss from his left knee disability does not equate to more than the disability picture contemplated by the 10 percent rating already assigned.  38 C.F.R. § 4.71a (2016).

The Board must also consider other potentially applicable Diagnostic Codes for the Veteran's left knee disability.  Under Diagnostic Code 5257, a 10 percent rating is warranted when there is slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted when there is moderate recurrent subluxation or lateral instability.  A 30 percent rating is warranted when there is severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a (2016).  Diagnostic Code 5257 is based upon instability and subluxation, not limitation of motion, as a result, the factors set forth in 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 do not apply.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The words "slight," "moderate," and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2016).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2016).

The Board acknowledges the Veteran's statements discussing his left knee instability.  At his August 2009 VA examination, the Veteran stated his left knee caused him to collapse and lose his balance.  In January 2013 the Veteran received a brace from the VA to wear on his left knee and help with instability.  However, the Board notes the Veteran's knee tests for stability have also been normal; thus, he has no diagnosis of instability.  The medical evidence also indicated the Veteran does not suffer from subluxation.
 
Based on the evidence of record the Board finds the Veteran's competent, credible lay statements show a 10 percent rating under Diagnostic Code 5257 is warranted.  The Veteran reported instances of instability and that he now uses a brace to help with his knee.  The Board finds the Veteran has slight instability.  However, the Board determines that a higher rating is not warranted because the Veteran's examinations and medical records show that he does not have a diagnosis of recurrent instability or subluxation and that his left knee is stable upon clinical testing. 

Under Diagnostic Code 5258, semilunar cartilage that is dislocated with frequent episodes of locking, pain, and effusion into the joint, warrants a 20 percent rating.  38 C.F.R. § 4.71a (2016).  The Veteran has continuously reported joint pain.  However, the medical evidence of records fails to show a documented history of locking or effusion.  Thus, the Board affords higher probative value to the medical evidence of record than the Veteran's lay statements.  Furthermore, the Veteran is already compensated for pain under Diagnostic Code 5260.  Thus, a separate rating under Diagnostic Code 5258 is not warranted in this case, as it would constitute impermissible pyramiding.  38 C.F.R. § 4.14.

Under Diagnostic Code 5259, a maximum 10 percent rating is warranted for the removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a (2016).  Here, the Veteran has had this surgery in February 1992.  Therefore, application of Diagnostic Code 5259 is warranted. 

A claimant who has arthritis as shown by x-ray and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97 (1997); 62 Fed. Reg. 63,604 (1997).  Under Diagnostic Code 5003, the disability is rated based upon limitation of motion of the affected part.  When limitation of motion is noncompensable, a 10 percent rating is warranted when there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent rating is warranted where there is x-ray evidence of the involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a (2016).  

The Board finds the Veteran is appropriately rated for his limitation of motion under Diagnostic Code 5260 and an additional rating under Diagnostic Code 5003 is not warranted.  Furthermore, the x-ray evidence of record would not support a compensable rating under Diagnostic Code 5003; whereas, currently the Veteran is compensated under Diagnostic Code 5260. 

As for other potentially applicable Diagnostic Codes, the Veteran does not have ankylosis, there is no malunion of the tibia or fibula, and he does not have genu recurvatum.  Therefore Diagnostic Codes 5256, 5262, and 5263 do not apply.  38 C.F.R. § 4.71a (2016).

For these reasons, an initial disability rating in excess of 10 percent for a left knee disability under Diagnostic Code 5260 is denied because the overall disability picture for the left knee does not more closely approximate the criteria for a higher rating under the applicable Diagnostic Codes.  38 C.F.R. § 4.71a (2016).  Therefore, the preponderance of the evidence is against this claim.  38 C.F.R. § 4.3 (2016).  However, separate 10 percent disability ratings under Diagnostic Code 5257 and Diagnostic Code 5259 are granted. 

Finally, a total disability rating based on individual unemployability (TDIU) is not raised because the Veteran does not contend, and the evidence does not show, that his left knee disability makes him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  The record shows the Veteran is currently employed full time as a mail carrier.  The Board considers the Veteran's statements that he must take time off work because of his knee disability and concedes that this limitation may make work harder for the Veteran.  Nevertheless, the Board does not find that taking time off work renders the Veteran unemployable. 


ORDER

Entitlement to an initial rating in excess of 10 percent for a left knee disability under Diagnostic Code 5260 is denied.

Entitlement to a separate 10 percent rating for left knee instability under Diagnostic Code 5257 is granted. 

Entitlement to a separate 10 percent rating for removal of semilunar cartilage that is symptomatic under Diagnostic Code 5259 is granted. 


____________________________________________
D. Martz Ames 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


